Case 2:19-cv-00399-RAJ-RJK Document 29 Filed 09/24/19 Page 1 of 5 PageID# 371



                       IN THE UNITED STATES DISTRICT COllRT i SEP 2 4 2019 I
                      FOR THE EASTERN DISTRICT OF VIRGINIA                                          j
                                        Norfolk Division               I    i
                                                                       i          ■
ALVERINA BROWN,

               Plaintiff,

V.                                                            CIVIL ACTION NO.2:19-cv-399


WELLS FARGO BANK N.A.,

and


SAMUEL I. WHITE,P.C.,

               Defendants.


                            MEMORANDUM OPINION AND ORDER


       Before the Court are Alverina Brown's ("Plaintiff) Motion to Remand and Wells Fargo

and Samuel I. White's ("Defendants") Motion to Dismiss under Federal Rule of Civil Procedure

12(b)(6). For the reasons stated herein, this case is REMANDED to the Circuit Court for the

City of Portsmouth, Virginia because this Court lacks subject matter jurisdiction. Defendants'

Motion to Dismiss is MOOT.

                            I. FACTUAL AND PROCEDURAL HISTORY


       On June 20, 2019, Plaintiff filed her Complaint in the Circuit Court for the City of

Portsmouth, Virginia. ECF No. 1-1. Defendants were served with process on July 9, 2019. ECF

No. 1 at ^ 3. The Complaint alleges five claims against the Defendants related to the foreclosure

and subsequent sale of the property located at 3737 Lilac Drive,Portsmouth, Virginia, 23703. Id.

Specifically, the Complaint alleges two breach of contract claims based on noncompliance with

federal law, along with two other breach of contract claims, and a claim that the Defendants

clogged the Plaintiffs equity of redemption, all of which the Plaintiff contends arise under



                                                1
Case 2:19-cv-00399-RAJ-RJK Document 29 Filed 09/24/19 Page 2 of 5 PageID# 372



Virginia contract law. Id. On July 30,2019, Defendants filed a Notice of Removal to federal

court pursuant to 28 U.S.C. § 1446, arguing that the Complaint's references to federal law are

sufficient to implicate federal question jurisdiction. EOF Nos. 1, 4. On August 19, 2019, Plaintiff

filed a Motion to Remand and an accompanying Memorandum in Support. EOF Nos. 9, 10.

Defendants also filed Motions to Dismiss for Failure to State a Claim pursuant to Fed. R. Civ. P.

12(b)(6) on August 6, 2019. ECF Nos. 6-8. Defendant Wells Fargo's Motion to Dismiss was

amended on September 9, 2019. ECF No. 25.

                                     11. LEGAL STANDARDS


        Federal courts are courts of limited jurisdiction and may not exercise jurisdiction absent a

statutory basis. Exxon Mobil Corp. v. Allapattah Servs., Inc., 545 U.S. 546, 552(2005). "A court

is to presume, therefore, that a case lies outside its limited jurisdiction unless and until jurisdiction

has been shown to be proper." United States v. Poole, 531 F.3d 263, 274(4th Cir. 2008)(citing

Kokkonen v. Guardian Life Ins. Co. ofAm.,511 U.S. 375, 377(1994)).

        A defendant may remove any action from state court to federal court in which the federal

court has jurisdiction. See 28 U.S.C. § 1441(a),(b). But,"[i]f at any time before final judgment it

appears that the district court lacks subject matter jurisdiction, the case shall be remanded." 28

U.S.C. § 1447(c). A motion to remand may be submitted after removal of a case from state court,

but the motion must be filed within thirty days of removal, unless the defect asserted is subject

matter jurisdiction. 28 U.S.C. § 1447. On a motion to remand,the burden of establishing federal

subject matter jurisdiction remains with the party seeking removal to the federal forum. Strawn v.

AT&T Mobility LLC,530 F.3d 293,296(4th Cir. 2008).

       Unless a matter involves an area over which federal courts have exclusive jurisdiction, a

district court has subject matter jurisdiction over a case only where the matter involves a federal
Case 2:19-cv-00399-RAJ-RJK Document 29 Filed 09/24/19 Page 3 of 5 PageID# 373



question arising "under the Constitution, laws or treaties of the United States," 28 U.S.C. § 1331

("federal question jurisdiction"), or if "the matter in controversy exceeds the sum or value of

$75,000, exclusive of interests and costs, and is between citizens of different States." 28 U.S.C. §

1332(a)(1)("diversity jurisdiction").

       The mere presence ofa federal issue in a state cause ofaction does not automatically confer

federal question jurisdiction. Columbia Gas Transmission Corp. v. Drain, 191 F.3d 552,557(4th

Cir. 1999)(quoting Merrell Dow Pharmaceuticals Inc. v. Thompson, 478 U.S. 804, 813 (1986).

For federal question jurisdiction to exist, the resolution of the plaintiffs claim must necessarily

depend on the resolution of a substantial question offederal law. Columbia Gas, 191 F.3d at 557.

Moreover, the United States Court of Appeals for the Fourth Circuit ("Fourth Circuit") has held

that removal jurisdiction is to be strictly construed in light offederalism concerns. See Mulcahey

V. Columbia Organic Chems. Co., 29 F.3d 148, 151 (4th Cir. 1994). Therefore, if federal

jurisdiction is doubtful, the case should be remanded. See Marshall v. Manville Sales Corp., 6

F.3d 229,232(4th Cir. 1993).

                                        in. DISCUSSION


       There is a dispute between the parties about whether this Court has subject matter

jurisdiction over the instant case. The Defendants do not allege that this Court has diversity

jurisdiction. Instead, the parties disagree on whether federal question jurisdiction exists, pursuant

to 28 U.S.C. § 1331. In their notice of removal. Defendants argue that because Plaintiffs

Complaint alleges a breach of contract due to noncompliance with federal law and seeks

attorney's fees under a federal statute, there is federal question jurisdiction. ECF No. 1 at    9-

19. In response. Plaintiff contends there is no federal question jurisdiction because her claims

rely on state law contract theories. ECF No. 10 at 2-4. After examining the filings ofthe parties.
Case 2:19-cv-00399-RAJ-RJK Document 29 Filed 09/24/19 Page 4 of 5 PageID# 374



the Court has determined that the relevant question is whether this dispute requires the resolution

of a substantial question offederal law.

        After close inspection, none of grounds for federal question jurisdiction Defendants raise

require the resolution of a substantial question offederal law. In support of their Notice of

Removal,the Defendants list the grounds for federal jurisdiction in EOF No. 1 at fl 9-19.

Specifically, Defendants point to references to federal law in Plaintiffs Complaint(BCF No. 1 at

HU 8, 9,12-18), the deficiencies of Plaintiffs Complaint {Id. at     11, 14), and the contention

that the allegations in Plaintiffs Complaint will require the interpretation offederal law {Id. at

14, 15, 17, 18). Even assuming the federal law at issue in the Complaint are incorporated into the

Deed of Trust, the Defendants' compliance with the federal law listed in the Notice of Removal

rests on factual disputes, rather than interpretative questions offederal law which implicate

federal question jurisdiction. For instance, the question of whether the regulations of 12 C.F.R. §

1024.40 were in existence at the time the Deed of Trust was executed is a factual issue about

when the regulations were promulgated, not an interpretive question of whether those regulations

were violated. See id. at ^ 13. Further, the question of whether Defendants were required to

conduct a face-to-face interview with Plaintiff prior to foreclosure requires a factual inquiry into

whether the exceptions of24 C.F.R. § 203.604(c)-(d) apply to the instant case, not a complex

interpretation ofthe aforementioned regulations that would implicate federal question

jurisdiction. See id. at^ 15.

        The Defendants remaining contentions supporting federal question jurisdiction rely on

the sufficiency of the Plaintiffs Complaint. See id. at    11, 14. The state court in which the

instant case was originally filed is capable of evaluating the sufficiency of the Plaintiffs

Complaint, particularly as it relates to the Plaintiffs state law claims that Defendants view as
Case 2:19-cv-00399-RAJ-RJK Document 29 Filed 09/24/19 Page 5 of 5 PageID# 375



insufficiently plead. See id. at 14. Moreover, Plaintiffs haphazard request for attomey*s fees

based on references to federal statutes does not automatically implicate federal question

jurisdiction. See ECF No. 1-1 at     61-63. Though it is unclear on the face of the Complaint how

these statutory references relate to the rest ofthe allegations, this lack of clarity does not

automatically confer federal question jurisdiction over the entire dispute. In sum,this Court

views the issue offederal question jurisdiction as a series offactual disputes and the sufficiency

ofthe Plaintiffs Complaint, rather than a dispute over the proper application of federal law. The

Court finds that the Circuit Court for the City ofPortsmouth, Virginia may evaluate the

sufficiency of Plaintiffs Complaint and resolve the factual disputes between the parties.

Therefore, no substantial question of federal law exists and this Court lacks subject matter

jurisdiction over this case.

                                        IV. CONCLUSION


        For the reasons stated above, this Court lacks subject matter jurisdiction. This matter is

hereby REMANDED to the Circuit Court for the City ofPortsmouth, Virginia and Defendants'

Motion to Dismiss is now MOOT.

        The Clerk is DIRECTED to send a copy of this Memorandum Opinion and Order to

counsel and parties of record.

       IT IS SO ORDERED.




Norfolk, Virginia                                                  Raymond A.tiackson
September y ,2019                                                  United States District Judge
